Debtor(s):                 Brenda Faye Cook                                                           Case Number:      19-10801

United States Bankruptcy Court for the WESTERN DISTRICT OF LOUISIANA - SHREVEPORT DIVISION

Chapter 13 Plan – Western District of Louisiana

      Check here if this is a modified plan.

      Check here if this is an amended plan.

       List below the sections that have been changed.                                                Reason for Amendment/Modification




Part 1:        Notices

To Debtors:            This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                       indicate that the option is appropriate in your circumstances or that it is permissible in your judicial division. Plans that
                       do not comply with local rules and judicial rulings may not be confirmable.

                       In the following notice to creditors, you must check each box that applies.

To Creditors:          Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                       You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                       an attorney, you may wish to consult one.

                       If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                       confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                       Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                       Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                       The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                       plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                       will be ineffective if set out later in the plan.

1.1       The plan sets out Nonstandard Provisions in Part 9.                                               Included                 Not Included
1.2       This Plan limits the amount of Secured Claims in 3.1 and/or 3.2 based on a Valuation              Included                 Not Included
          of the Collateral for the claim.
1.3       This Plan avoids a Security Interest or Lien in Section 3.4.                                      Included                 Not Included
1.4       This Plan cures or maintains a loan secured by the Debtor's Principal Residence in                Included                 Not Included
          3.1.
1.5       This Plan provides for the treatment of a Domestic Support Obligation in 4.3 and/or               Included                 Not Included
          4.4.
1.6       This plan includes a claim that was either: (1) incurred within 910 days before the               Included                 Not Included
          petition date and secured by a purchase money security interest in a motor vehicle
          acquired for the personal use of the debtor(s); or (2) incurred within 1 year of the
          petition date and secured by a purchase money security interest in any other thing of
          value in 3.3.

Part 2:        Plan Payments and Length of Plan

2.1 Debtor(s) will make regular payments for a total of 60 months to the trustee as follows:

      If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the payments to
      creditors specified in this plan.

          Original Plans. $630 per month for 60 months, and
      $        per        for       months.
      $        per        for       months.

          Modified Plans. $          has been paid in for the first   months; then
      $       per        for             months, and
      $       per        for             months.

Revised 01/25/2018                                                     Chapter 13 Plan                                                               Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy


                 19-10801 - #3 File 06/03/19 Enter 06/03/19 15:48:46 Main Document Pg 1 of 9
Debtor(s):       Brenda Faye Cook                                                                   Case Number: 19-10801

     $          per          for          months.

         Check one: The applicable commitment period is: 36 months (Below Median Income)
                                                         60 months (Above Median Income)

2.2 Regular payments to the trustee will be made from future income in the following manner:

           Debtor(s) will make payments pursuant to a payroll deduction unless otherwise excused by the Chapter 13 Trustee or the Bankruptcy
           Court.

     Income tax refunds. During the pendency of this case debtor(s) shall file both Federal and State Income Tax Returns timely and provide copies
     of same to the Standing Chapter 13 Trustee immediately upon filing of each annual return.

     Debtor(s) will pledge income tax refunds as follows:

      All income tax refunds excluding Earned Income Credit, Child Tax Credit, and $1,000.00 per debtor.

2.3 Additional Payments. (In addition to 2.1 above)
    Check one.

                  None. If “none” is checked, the rest of § 2.3 need not be completed or reproduced.

Part 3:        Treatment of Secured Claims

3.1 A. Maintenance of payments and cure of default of Principal Residence under 1322(b)(3), including post-petition default payments, if
     any

     Check one.

                  None. If "None" is checked, the rest of § 3.1 need not be completed or reproduced.


     B. Maintenance of payments and cure of default other than Principal Residence under 1322(b)(3), including post-petition default
        payments, if any.

     Check one.

                  None. If "None" is checked, the rest of § 3.1 need not be completed or reproduced.

3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims

     Check one.

                  None. If "None" is checked, the rest of § 3.2 need not be completed or reproduced.

     The remainder of this paragraph will be effective only in the applicable box in Part 1 of this plan is checked.

                  The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured claim
                  listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of secured
                  claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim listed in a proof
                  of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each listed claim, the
                  value of the secured claim will be paid in full with interest at the rate stated below. If relief from the automatic stay is ordered as to
                  any item of collateral listed in this paragraph, then, unless otherwise ordered by the court, all payments under this paragraph as to
                  that collateral will cease, and all secured claims based on that collateral will no longer be treated by the plan.

                  The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of
                  this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be treated in
                  its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the creditor’s total
                  claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

                  The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
                  property interest of the debtor(s) or the estate(s) until the earlier of:

                  (a) payment of the underlying debt determined under nonbankruptcy law, or (b) discharge of the underlying debt under 11 U.S.C. §
                  1328, at which time the lien will terminate and be released by the creditor. See Bankruptcy Rule 3015.
Revised 01/25/2018                                                    Chapter 13 Plan                                                                  Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy


                 19-10801 - #3 File 06/03/19 Enter 06/03/19 15:48:46 Main Document Pg 2 of 9
Debtor(s):       Brenda Faye Cook                                                                       Case Number: 19-10801


      Name of Creditor             Estimated                Collateral Description     Value of          Amount of          Interest     Estimated avg.
                                   Amount of                                           Collateral        Secured Claim      Rate         monthly payment
                                   Creditor's total                                                                                      to creditor
                                   Claim
      Conn's Credit                $10,003.00               Living Room                  $3,000.00             $3,000.00     6.50%                     $58.70
      Corp                                                  Furniture, Stove,
                                                            Refrigerator &
                                                            Mattress
      Ivan Smith                   $3,953.63                Bedroom Furniture                $400.00            $400.00      6.50%                       $7.83
      Furniture

3.3 Secured claims excluded from 11 U.S.C. § 506. (11 U.S.C. §1325(a) - 910 day Car Claim or 365 day Personal Property)

     Check one.

                  None. If "None" is checked, the rest of § 3.3 need not be completed or reproduced.



     The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked. (1.6)

                  The claims listed below were either: (1) Incurred within 910 days before the petition date and secured by a purchase money security
                  interest in a motor vehicle acquired for the personal use of the debtor(s), or (2) Incurred within 1 year of the petition date and secured
                  by a purchase money security interest in any other thing of value.

                  These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed by the
                  trustee. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered
                  by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on that collateral will no
                  longer be treated by the plan.

      Name of Creditor                  Collateral Description         Amount of Claim              Interest                     Estimated avg. monthly
                                                                                                    Rate                         plan payment

      Santander                         2018 Nissan Altima                           $22,106.00        6.50%                                       $432.53
      Consumer USA                      SV 16,545 miles

3.4 Lien avoidance

     Check one.

                  None. If "None" is checked, the rest of § 3.4 need not be completed or reproduced.



3.5 Surrender of Collateral

     Check one.

                  None. If "None" is checked, the rest of § 3.5 need not be completed or reproduced.

Part 4:        Treatment of Fees and Priority Claims

4.1 General

     Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.4, will be paid in full
     without post-petition interest.

4.2 Administrative fees

      Counsel elects the standing order “no look” fee                Yes                      No

     Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be ten percent of plan payments.

Revised 01/25/2018                                                         Chapter 13 Plan                                                              Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy


                 19-10801 - #3 File 06/03/19 Enter 06/03/19 15:48:46 Main Document Pg 3 of 9
Debtor(s):       Brenda Faye Cook                                                                     Case Number: 19-10801

     The debtor(s) attorney is awarded a fee in the amount of $ 3,600.00 of which $ 3,600.00 is due and payable from the bankruptcy
     estate. Included in this amount is a fee in the amount of $ 0 for the modification. Fees are limited to the appropriate “No Look” fee amount
     or the allowed amount subject to a formal fee application.

4.3 Priority claims other than attorney’s fees and those treated in § 4.4.

     Check one.

                  None. If "None" is checked, the rest of § 4.3 need not be completed or reproduced.



                  The debtor estimates the total amount of other priority claims to be as follows:.



Domestic Support Obligations prepetition arrears other than those provided for in 4.4 below shall be disbursed by the Trustee:
    Claimant                                     Nature of Claim                                             Amount
    -NONE-

     Ongoing Domestic Support Obligations shall be disbursed by debtor.

     All other unsecured priority claims including tax claims shall be disbursed by the trustee as follows:
     Claimant                                     Nature of Claim                                                Amount
     Simon Fitzgerald, LLC                        Noticing Costs                                                                              $250.00

4.4 Domestic Support Obligations assigned or owed to a governmental unit and paid less than full amount

     Check one.

                   None. If "None" is checked, the rest of § 4.4 need not be completed or reproduced.

Part 5:        Treatment of Non-priority Unsecured Claims

5.1 Nonpriority unsecured claims not separately classified.

     Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. Unscheduled nonpriority unsecured debts to which
     a timely proof of claim is filed will be allowed, unless objected to. All non-priority debts on schedule E/F, and unsecured and undersecured
     debts on schedule D, are incorporated herein by reference.

     Based upon the scheduled unsecured and undersecured claims in the amount of $21,979.63, it is anticipated unsecured creditors will be paid
     approximately $200.00, which is approximately 0.90 percent of their respective claims. However, the amount paid on any claim may vary
     depending on the actual filed and allowed claims.

     If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid no less than $0.00. Regardless of the
     options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2 Other separately classified nonpriority unsecured claims.

     Check one.

                 None. If "None" is checked, the rest of § 5.2 need not be completed or reproduced.


Part 6:        Executory Contracts, Unexpired Leases, and Unmodified Secured Debts paid per contract

6.1 The executory contracts, unexpired leases, and Unmodified Secured Debts paid per contract listed here are assumed and will be treated
    as specified. All other executory contracts and unexpired leases are rejected.

     Check one.

                None. If "None" is checked, the rest of § 6.1 need not be completed or reproduced.
                Assumed items or Direct Pay Unmodified Secured Debts. Current installment payments will be disbursed either by the trustee or
                directly by the debtor, as specified below, subject to any contrary court order or rule. Arrearage payments will be disbursed by the
Revised 01/25/2018                                                    Chapter 13 Plan                                                             Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy


                 19-10801 - #3 File 06/03/19 Enter 06/03/19 15:48:46 Main Document Pg 4 of 9
Debtor(s):       Brenda Faye Cook                                                               Case Number: 19-10801

                trustee.

      Name of Creditor                    Property Description                Current Installment          Amount of         Number of
                                                                              Payment                      Arrearages to     Installments
                                                                                                           be paid, if any   Remaining
      RTO National                        12 x 20 Storage Barn                                 $233.69             $0.00     10
                                                                              Disbursed by:
                                                                                 Trustee
                                                                                 Debtor(s)
                                                                                 Third party – Name & Relationship to Debtor(s)


Part 7:        Vesting of Property of the Estate

7.1 Property of the estate will vest in the debtor(s) upon entry of discharge or dismissal.

Part 8:        Other Plan Provisions

8.1 Adequate Protection Payments:

     Debtor(s) shall pay adequate protections payments and/or lease payments as scheduled below to the trustee. If the case is dismissed
     pre-confirmation the trustee shall disburse these adequate protection payments to the creditor, one for each plan payment received
     while the case was pending.

      Creditor                                                                         Adequate Protection Payment
      Santander Consumer USA                                                           $163.63
      Conn's Credit Corp                                                               $30.00
      Ivan Smith Furniture                                                             $4.00

8.2 Changed Circumstances.

     Debtor(s) shall fully and timely disclose to the trustee any change in income, marital status, domestic support obligation, employment,
     address, or financial recovery to which debtor(s) become entitled, including without limitation, claims for personal injury, employment,
     worker’s compensation, unemployment compensation, inheritance, life insurance, lottery proceeds, or property settlements. These
     funds shall be treated upon motion by trustee, debtor(s), or any party in interest.

Part 9:        Nonstandard Plan Provisions

          None. If "None" is checked, the rest of Part 9 need not be completed or reproduced.




Revised 01/25/2018                                                   Chapter 13 Plan                                                          Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy


                 19-10801 - #3 File 06/03/19 Enter 06/03/19 15:48:46 Main Document Pg 5 of 9
Debtor(s):       Brenda Faye Cook                                                               Case Number: 19-10801


Part 10:           Signatures

/s/ David K. Welch                                                          Date:      May 30, 2019
David K. Welch #34855
Signature of Attorney for Debtor(s)

/s/ Brenda Faye Cook                                                        Date:      May 30, 2019
Brenda Faye Cook
Debtor
                                                                            Date:
Joint Debtor

Signature(s) of Debtor(s) (required if not represented by an attorney; otherwise optional)

By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also certify(ies) that the
wording and order of the provisions in this Chapter 13 Plan are identical to those contained in Official Chapter 13 Plan Form for the
Western District of Louisiana, other than any nonstandard provisions included in Part 9.




Revised 01/25/2018                                                   Chapter 13 Plan                                                         Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy


                 19-10801 - #3 File 06/03/19 Enter 06/03/19 15:48:46 Main Document Pg 6 of 9
                      UNITED STATES BANKRUPTCY COURT
                       WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION
                          ***************************

IN RE: Brenda Faye Cook                       :                  Case No: 19-10801

         Debtor                               :                  Chapter 13

                             CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on June 3, 2019, I caused a copy of the foregoing
Chapter 13 Plan to be served on the following registered ECF participants, electronically
through the court’s ECF System at the email address registered with the court:

Office of the U.S. Trustee                        Todd S. Johns, Chapter 13 Trustee

and also to all parties listed on the attached mailing matrix by the United States Postal
Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
through the third-party bankruptcy notice provider, BK Attorney Services, LLC d/b/a
certificateofservice.com, an Approved Bankruptcy Notice Provider authorized by the United
States Courts Administrative Office, pursuant to Fed.Bankr.P. 9001(9) and 2002(g)(4).

Dated: June 3, 2019

                                          By:     /s/ Debbie G. Brown
                                                  Debbie G. Brown,
                                                  Legal Assistant to David K. Welch




   19-10801 - #3 File 06/03/19 Enter 06/03/19 15:48:46 Main Document Pg 7 of 9
Label Matrix for local noticing                AD Astra Recovery Svs.              Ace Cash Advance
0536-5                                         7330 W. 33rd Street N., Ste.118     3802 Jewella Avenue
Case 19-10801                                  Wichita, KS 67205-9370              Shreveport, LA 71109-4706
Western District of Louisiana
Shreveport
Mon Jun 3 15:41:05 CDT 2019
Amerimark Premier                              CB Indigo/GF                        Caddo Parish Sheriff
1112 7th Ave.                                  POB 4477                            505 Travis St., 7th Floor
Monroe, WI 53566-1364                          Beaverton, OR 97076-4401            Shreveport, LA 71101-3029



(p)CAPITAL ONE                                 Christus Physician Group            Conn Appliances, Inc. - AFSOP
PO BOX 30285                                   POB 14099                           c/o C/T Corporation System
SALT LAKE CITY UT 84130-0285                   Belfast, ME 04915-4034              3867 Plaza Tower Drive
                                                                                   Baton Rouge, LA 70816-4378


Conn’s Credit Corp                             Brenda Faye Cook                    Credit Collection Services
3295 College St.                               POB 6392                            725 Canton St.
Beaumont, TX 77701-4611                        Shreveport, LA 71136-6392           Norwood, MA 02062-2679



Credit One Bank NA                             Cristina Walker                     Enterprise Rent A Car
PO Box 98875                                   Assistant United States Attorney    Attn. Accts Receivable
Las Vegas, NV 89193-8875                       Western District of Louisiana       1205 Mercedes Benz Drive
                                               300 Fannin Street, Suite 3201       Shreveport, LA 71115-2329
                                               Shreveport, LA 71101-3120

First Premier Bank                             Gastrointestinal Specialists        Ginny’s
601 S. Minnesota Ave.                          POB 38150                           1112 7th Ave.
Sioux Falls, SD 57104-4868                     Shreveport, LA 71133-8150           Monroe, WI 53566-1364



Halsted Financial Services                     (p)INTERNAL REVENUE SERVICE         Internal Revenue Service
POB 828                                        CENTRALIZED INSOLVENCY OPERATIONS   PO Box 7346
Skokie, IL 60076-0828                          PO BOX 7346                         Philadelphia, PA 19101-7346
                                               PHILADELPHIA PA 19101-7346


Ivan Smith Furniture                           Ivan Smith Furniture Co. LLC        Todd Johns (Ch 13 Trustee)
Legal Department                               c/o Ivan I. Smith, Jr. - Agent      Chapter 13 Trustee
1110 West 70th Street                          5434 Technology Dr.                 POB 1770
Shreveport, LA 71106-3545                      Shreveport, LA 71129-2682           Shreveport, LA 71166-1770


Louisiana Department of Revenue and Taxation   Midnight Velvet                     Office of District Counsel
Attn: Bankruptcy Division                      1112 7th Avenue                     Internal Revenue Service
P.O. Box 66658                                 Monroe, WI 53566-1364               POB 30509
Baton Rouge, LA 70896-6658                                                         New Orleans, LA 70190-0509


(p)PORTFOLIO RECOVERY ASSOCIATES LLC           Progressive Paloverde Insurance     Quick Cash
PO BOX 41067                                   5975 Castle Creek Pkwy, Ste. 400    759 Shreveport Barksdale
NORFOLK VA 23541-1067                          Indianapolis, IN 46250-4373         Shreveport, LA 71105-2201


                    19-10801 - #3 File 06/03/19 Enter 06/03/19 15:48:46 Main Document Pg 8 of 9
RTO National                                        Santander Consumer USA                               (p)SECURITY FINANCE CENTRAL BANKRUPTCY
PO Box 9759                                         POB 961245                                           P O BOX 1893
Greenville, SC 29604-9310                           Fort Worth, TX 76161-0244                            SPARTANBURG SC 29304-1893



Seventh Avenue                                      Shreveport Endoscopy Center                          Shreveport Sedation Assoc. LLC
1112 7th Ave.                                       POB 37045                                            4754 E. State Road, 64
Monroe, WI 53566-1364                               Shreveport, LA 71133-7045                            Bradenton, FL 34208-9058



Shreveport Sedation Assoc. LLC                      Speedy Cash                                          State of Louisiana, Department of Labor
POB 865661                                          Customer Relations                                   Delinquent Accounts Unit,UI Tech Support
Orlando, FL 32886-5661                              3611 North Ridge Road                                1001 North 23rd Street, Room 322
                                                    Wichita, KS 67205-1214                               Baton Rouge, LA 70802-3338


TBOM Genesis Retail                                 TLRA                                                 Office of U. S. Trustee
POB 4499                                            2707 North Loop West                                 300 Fannin St., Suite 3196
Beaverton, OR 97076-4499                            Suite 400                                            Shreveport, LA 71101-3122
                                                    Houston, TX 77008-1042


Webbank/Fingerhut Fres                              David K. Welch                                       Willis Knighton Medical Center
6250 Ridgewood Road                                 Simon, Fitzgerald, Cooke, et al                      2600 Greenwood Road
Saint Cloud, MN 56303-0820                          4700 Line Ave., Suite 200                            Shreveport, LA 71103-3971
                                                    Shreveport, LA 71106-1533


World Financial Network Bank
POB 182782
Columbus, OH 43218-2782




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Capital One Bank USA NA                             Insolvency Unit                                      Portfolio Recovery
15000 Capital One Drive                             Internal Revenue Service                             120 Corporate Blvd, Ste 100
Richmond, VA 23238                                  1555 Poydras St.                                     Norfolk, VA 23502
                                                    Suite 220, Stop 31
                                                    New Orleans, LA 70112

Security Finance                                    End of Label Matrix
2800-D West 70th Street                             Mailable recipients      45
Shreveport, LA 71108                                Bypassed recipients       0
                                                    Total                    45




                    19-10801 - #3 File 06/03/19 Enter 06/03/19 15:48:46 Main Document Pg 9 of 9
